Order, entered on December 23, 1964, granting plaintiff leave to renew her prior motion for summary judgment and other relief, denying the motion as renewed, and granting leave to serve a supplemental complaint, unanimously modified, on the law and on the facts and in the exercise of discretion, to the extent of granting leave to plaintiff to renew her motion for summary judgment, and, pending final determination of this action and until further order of the court and without prejudice to any other remedies plaintiff may be advised to pursue, restraining defendant from receiving from Chesebrough-Ponds, Inc., any shares of stock of said corporation or any dividends thereon and from transferring or incumbering any such shares or any right to receive any such shares or any dividends thereon, and restraining said corporation from delivering to defendant any such shares or any dividends thereon. Plaintiff is appointed receiver of defendant’s interest in the afore-mentioned shares of stock and *644dividends, upon furnishing an undertaking in the amount of $50; said shares of stock and dividends thereon shall remain with the issuing corporation pending further order of the court. As so modified, said order is affirmed, without costs and without disbursements. In opposing plaintiff’s original motion, defendant represented to the court that when he received the Chesebrough-Ponds, Inie., shares for which plaintiff sued he would turn them over to her, and, further, that there was no basis whatever for her claim that he was about to leave the country. Plaintiff now shows that defendant thereafter received the shares and departed for Mexico without turning them over to her. It further appears that the support payments required of defendant by the Illinois decree are in default. Under all the circumstances irreparable harm to plaintiff and daughter is foreseeable absent relief of the nature herein directed. Settle order on notice to defendant and Chesebrough-Ponds, Inc. Concur — ■ Botein, P. J., Breitel, McNally, Stevens and Steuer, JJ.